Citation Nr: 0018097	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  95-33 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.




REPRESENTATION

Appellant represented by:	AMVETS



INTRODUCTION

The veteran served on active duty from May 1966 to July 1969, 
with service in the Republic of Vietnam from January 1967 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, denying the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  By its decision of July 1997, the 
Board determined that new and material evidence had been 
presented to reopen the veteran's claim of entitlement to 
service connection for PTSD that had been the subject of a 
prior final denial of the RO in May 1989, and remanded the 
reopened claim to the RO for evidentiary development.  
Following attempts by the RO to complete the requested 
actions, the case was returned to the Board for further 
review.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
PTSD is supported by cognizable evidence demonstrating that 
such claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Board by its decision in July 1997 
determined, on the basis of the facts then known and the law 
as it then existed, that new and material evidence had been 
presented to reopen the veteran's previously denied claim of 
entitlement to service connection for PTSD and that remains 
the law of the case.  

Since entry of the Board's decision, however, reviewing a 
final decision based on new and material evidence became 
potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  In the companion case of 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims (Court), 
citing Elkins, held that the two-step process set forth in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for the 
reopening of claims had become a three-step process under the 
holding of the U.S. Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [In Hodge, 
the Federal Circuit rejected the test for determining the 
materiality of evidence originally set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (evidence was deemed 
"material" when there was a reasonable possibility that the 
additional evidence presented, when viewed in the context of 
all the evidence, both new and old, would change the outcome 
of the claim) in favor of the test outlined in 3.156(a), that 
is, whether the newly presented evidence is so significant 
that it must be considered to fairly decide the claim.]

The three-step process for review of finally adjudicated 
claims enumerated in Winters is as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters at 206.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

As it has been determined previously that new and material 
evidence has been presented to reopen the veteran's claim for 
service connection for PTSD, the Board herein addresses the 
question of whether the reopened claim is well grounded under 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f), as in effect prior to March 7, 1997.  
During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
As amended, § 3.304(f) provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter (rather than a 
clear diagnosis); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1999) provide a 
substitute way of showing in-service incurrence and medical 
nexus for purposes of well grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.  

In this instance, the veteran's claim is well grounded 
inasmuch as each of the Epps' requirements has been 
satisfied.  Specifically, there is a medical diagnosis of 
current PTSD disablement.  Also, there is an account of the 
veteran, presumed true per Robinette v. Brown, 8 Vet. App. 
69, 78 (1995) for purposes of determining well groundedness, 
that he was engaged in combat with the enemy and that he 
encountered one or more in-service stressors that led to the 
onset of PTSD.  Lastly, there is presented competent medical 
evidence in the form of an opinion from a VA examiner in 
November 1998 linking the veteran's PTSD to his military 
service.  Well groundedness is therefore conceded.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded, and to that extent, alone, the appeal 
is granted.


REMAND

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), the Court held that a remand by the Board 
confers upon the veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order.  
Moreover, the Court further held that the Board itself errs 
when it fails to ensure compliance with the terms of its 
remand.  Id.  

As part of the Board's remand in July 1997, the RO was to 
accomplish certain actions which included the preparation of 
a report detailing the nature of any stressor established by 
the record, upon obtaining further input from the veteran and 
clarifying information from the United States Armed Services 
Center for Research of Unit Records (USASCRUR).  Here, the RO 
determined that no stressor was adequately established, but 
failed to complete the requested report, as set forth in the 
third indented paragraph of the remand.  Such occurred 
despite the Board's directive that the RO was to furnish such 
report, regardless of whether in fact any stressor was 
verified.  While the impact of the RO's noncompliance is 
diminished by the fact that the veteran was not excluded from 
the VA psychiatric examination that followed, full compliance 
is lacking.

Moreover, it is unclear whether the RO has effectively 
satisfied the duty-to-assist obligation imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  Specifically, the veteran 
noted in a PTSD Questionnaire received by the RO in March 
1998 that he and others were ambushed on or about November 
11, 1967, when serving with the 101st Airborne, and that his 
friend, Private First Class Robert Taylor, was killed in the 
ambush.  The veteran in that document specifically identified 
the names of two other individuals who reportedly were 
involved in the November 1967 ambush, but no attempt is shown 
to have been made to assist the veteran in locating those 
individuals and/or obtaining statements from those 
individuals as to veteran's presence in an ambush occurring 
in Vietnam on or about November 11, 1967.  No effort to 
verify any of the other alleged stressors, as set forth by 
the veteran in a VA PTSD Development Sheet of May 13, 1994, 
and VA Forms 21-4142, Statement in Support of Claim, dated 
July 5 and August 17, 1995, respectively, was undertaken.

As well, the USASCRUR's response to the request by the RO for 
data confirming the existence of the ambush incident was that 
a Robert Taylor was not listed among incomplete records 
submitted by the 387th Transportation Company, and that, 
while a Robert Taylor was shown by Army casualty data to have 
been killed in November 1967, his higher headquarters was 
different than that of the veteran.  Also, it remains unclear 
on what basis the USASCRUR concluded that morning reports 
verified the veteran's unit assignment.  Those morning 
reports received by the RO in December 1998 with respect to 
the 387th Transportation Company for November 1967 in no way 
reference the veteran.  It is likewise apparent that the RO, 
contrary to the USASCRUR's recommendation, requested only 
those morning reports for November 1967, as opposed to a 
three-month period.  Thus, the Board finds a need for 
clarification of the foregoing and further retrieval of 
morning reports.

The veteran alleges that he was initially hospitalized by VA 
for psychiatric reasons in December 1970 at the VA Medical 
Center in Allen Park, Michigan, but records relating thereto 
are not of record.  There are other indications that not all 
of the VA treatment records compiled in the 1980s and 1990s 
are on file.  Thus, further retrieval of VA treatment records 
is in order.

It is noted, lastly, that the RO in its supplemental 
statement of the case of October 1999 failed to cite to the 
provisions of 38 C.F.R. § 3.304(f), modified as of March 7, 
1999.  Notice of the regulatory change not having been 
provided to the veteran, the question presented is whether he 
would be prejudiced by the Board proceeding to adjudicate the 
merits of his reopened claim without advising him of the 
modified criteria.  As there exist other reasons for 
remanding this matter to the RO, the Board need not address 
this question, but will request that the veteran be informed 
of the change in 3.304(f), effective in March 1999.

As it is found that further assistance to the veteran is 
needed, this matter is again REMANDED to the RO for the 
following actions:

1.  The RO should obtain all records of 
VA inpatient and outpatient psychiatric 
treatment, not already on file, compiled 
at any and all VA facilities, including 
the VA Medical Center in Allen Park, 
Michigan, since the veteran's discharge 
from service.  Such should include the 
veteran's report of hospitalization at 
the Allen Park facility in December 1970.  
Once obtained, such records must be made 
a part of the veteran's claims folder.

2.  The RO should again contact the 
veteran in writing for the purpose of 
obtaining further details regarding the 
ambush in which his friend, Robert 
Taylor, was killed, to include any and 
all information that the veteran can 
recall about the alleged ambush in 
November 1967, the date on which it 
occurred, the location of such incident, 
and any other pertinent details, 
including but not limited to the names of 
those individuals involved or witnesses 
to the event, including Misters Hickey 
and Hervey.  To the extent possible, the 
full names and ranks of those involved or 
witnessing the event should be provided, 
as well as any other identifying 
information, such as their date of birth, 
age at the time of the event, race, 
hometown or state of residence, unit of 
assignment, and military occupational 
specialty.  In addition, the veteran 
should be asked to describe in detail 
each and every other stressor he alleges 
led to the onset of PTSD, providing 
detailed descriptions as to the events, 
their dates, locations, persons involved, 
the veteran's unit of assignment at the 
time, and the like.

The veteran is advised that this 
information is of vital importance in the 
RO's attempt to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.

3.  Based on the information provided by 
the veteran previously in a VA PTSD 
Development Sheet of May 13, 1994, and VA 
Forms 21-4142, Statement in Support of 
Claim, dated July 5 and August 17, 1995, 
respectively, and the PTSD Questionnaire 
of March 1998, in combination with the 
information obtained, if any, as a result 
of the request in the first indented 
paragraph above, the RO should prepare a 
summary of all of the claimed stressors.  
Such summary must be prepared whether or 
not the veteran responds to the request 
in the first indented paragraph.  Upon 
its completion, the summary and copies of 
all pertinent service department 
documents must be sent to the USASCRUR so 
that additional research may be conducted 
in an effort to verify each of the 
claimed stressors.  As well, it is asked 
that the USASCRUR clarify its statement 
in its October 1998 report that morning 
reports verified the veteran's unit 
assignment; specifically, did the morning 
reports indicate the veteran was assigned 
to the 387th Transportation Company, and 
at what point, or did such reports 
actually show no change in duty status, 
and for what period(s).

4.  Efforts are also to be made by the RO 
to assist the veteran in determining the 
whereabouts of fellow servicemen, 
including Misters Hickey and Hervey, who 
may have information that would establish 
that the stressor(s) claimed by the 
veteran to have led to the onset of PTSD 
actually occurred.  In this regard, use 
should be made of any VA resource, as 
well as contact with the United States 
Army, the National Personnel Records 
Center, and USASCRUR.  Clarification 
should also be sought from the foregoing 
organizations as to the veteran's 
reported temporary assignment to the 
101st Airborne Division in or about 
November 1967 or at the time of the 
reported ambush.

5.  The RO should obtain all pertinent 
morning reports detailing the veteran's 
movement or change in duty status for a 
three-month period prior to November 1967 
or the time of the reported ambush, if 
different, as well as in connection with 
any other reported stressor.   

6.  Thereafter, based on all the evidence 
on file to date, the RO should prepare a 
report detailing the nature of any and 
all stressors which have been verified.  
If no stressor has been verified, the RO 
should so state that fact in its report.  
Such report should then be added to the 
claims folder.

7.  Lastly, the RO should, following the 
completion of any other development 
deemed necessary by the RO, readjudicate 
the veteran's well-grounded claim of 
entitlement to service connection for 
PTSD, based on all the evidence of record 
and all relevant legal authority, 
including the provisions of 38 C.F.R. 
§ 3.304, as modified March 7, 1999.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, which outlines all evidence 
obtained since issuance of the last 
supplemental statement and citation to 
the modified provisions of 38 C.F.R. 
§ 3.304(f).  They should then be afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the matter 
the Board has remanded to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain compliance with the Board's earlier remand and 
to ensure that the VA's duty-to-assist obligation is 
satisfied.  No inference should be drawn regarding the final 
disposition of the claim in question as a result of this 
action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



